Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a Section 371 of International Application No. PCT/EP2019/051532, filed January 22, 2019, which was published in the English language on August 1, 2019, under International Publication No. WO 2019/145310 A1, which claims priority under 35 U.S.C. § 119(b) to EP Application No. 18152991.8, filed January 23, 2018 that is hereby acknowledged by the Examiner.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/22/2020 and 03/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to A group 1 influenza A hemagglutinin (HA) stem polypeptide, comprising an HA1 and a HA2 domain, said HA stem polypeptide comprising an amino acid sequence which comprises:
(i) a deletion of the head region in the HA1 domain;
(ii) a modification of the trimerization region in the HA2 domain;
(iii) at least 2 cysteine residues forming an intramonomeric disulphide bridge;
(iv) at least 2 cysteine residues forming an intermonomeric disulphide bridge;
wherein the amino acid corresponding to the amino acid at position 392 is P, R or Y, and the amino acid corresponding to the amino acid at position 434 is Q, and wherein the numbering of the amino acid positions is based on H3 numbering as used in SEQ ID NO:15 that is free of the prior art.  The closest prior art, citing Meijberg et al., (WO2013/079473) discloses an HA1 and a HA2 domaon of an HA stem polypeptide that meets limitations (i) thru (iii); however, it does not meet all of the limitations of instant claim 1, specifically the mutation of amino acid positions recited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648